United States Court of Appeals
                     For the First Circuit


No. 15-2522

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   CHRISTIAN SÁNCHEZ-COLBERG,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                       Howard, Chief Judge,
              Torruella and Barron, Circuit Judges.


     William S. Maddox on brief for appellant.
     Tiffany V. Monrose, Assistant United States Attorney, Rosa
Emilia Rodríguez-Vélez, United States Attorney, and Mariana E.
Bauzá-Almonte, Assistant United States Attorney, Chief, Appellate
Division, on brief for appellee.


                           May 8, 2017
            HOWARD, Chief Judge.    Christian Sánchez-Colberg pleaded

guilty to two drug- and weapons-related charges; in exchange, the

government dismissed others.       Sánchez now appeals his sentence,

attacking its procedural and substantive reasonableness.          Although

Sánchez's plea agreement does not bar this appeal, his challenges

ultimately fail on their merits.        We affirm.

                              I. Background

            Puerto Rico law enforcement officers encountered Sánchez

and his codefendant while searching abandoned apartments in an

unrelated    case.    The    officers    found   Sánchez   with   cocaine,

marijuana, drug ledgers, cash, ammunition, and two handguns -- one

of which was modified to fire automatically.1        Sánchez eventually

entered guilty pleas to possessing marijuana with the intent to

distribute, in violation of 21 U.S.C. § 841(a)(1), and possessing

firearms in furtherance of a drug-trafficking crime, in violation

of 18 U.S.C. § 924(c)(1)(A)(i). In exchange, the government agreed

to dismiss other charges -- one of which carried a mandatory 30-

year-minimum sentence.      See id. § 924(c)(1)(B)(ii).

            In the plea agreement, the parties stipulated that the

appropriate guidelines sentencing range for the marijuana charge



     1 Because Sánchez pleaded guilty, we draw the facts "from the
plea agreement, the change-of-plea colloquy, the Pre-Sentence
Investigation Report ('PSR'), and the transcript of the sentencing
hearing." United States v. Cruz-Vázquez, 841 F.3d 546, 547 n.1
(1st Cir. 2016).


                                  - 2 -
was 0-6 months' incarceration, and agreed to recommend a sentence

"at the higher end."      The firearms charge carried a statutorily

required consecutive incarcerative term of at least 60 months, and

the parties identified the guidelines range as that statutory

minimum.    See id. § 924(c)(1)(A)(i); U.S.S.G. §2K2.4(b) (2014).

On that count, however, the plea agreement contemplated an above-

guidelines sentence: Sánchez could argue for as few as 96 months,

and the government could "request a . . . term of imprisonment of

up to one hundred and fifty-six (156) months."            The agreement

further provided that Sánchez would waive his right to appeal, so

long   as   the   court   sentenced   him   "according   to   its   terms,

conditions, and recommendations."

            At the sentencing hearing, Sánchez asked the judge to

impose a 6-month sentence on the marijuana charge and a 96-month

sentence on the firearms charge (102 months total). The government

also recommended a 6-month sentence on the marijuana charge, but

requested a 144-month sentence for the firearms (150 months total).

The district court accepted the parties' recommendation on the

marijuana charge, but found insufficient "the sentence that both

the government and the defense recommended" on the firearms charge.

The court then sentenced Sánchez to the top of the range specified

in the plea agreement for the § 924(c) violation: 156 months (for

a total incarcerative sentence of 162 months).           Sánchez did not




                                  - 3 -
object at the sentencing hearing; in this timely appeal, however,

he argues that the sentence was unreasonable.

                                II. Analysis

            Before addressing the merits, we first determine whether

this appeal falls within the waiver of appeal to which Sánchez

agreed.     See United States v. Betancourt-Pérez, 833 F.3d 18, 21

(1st Cir. 2016).        It does not.

A. Waiver

            A plea agreement's appeal-waiver provision "is valid if

it was knowingly and voluntarily executed, and if enforcement would

not   result   in   a   miscarriage     of     justice."   United   States    v.

Santiago-Burgos, 750 F.3d 19, 22 (1st Cir. 2014).             "But '[e]ven a

knowing and voluntary appeal waiver only precludes appeals that

fall within its scope.'"         Id. at 22-23 (alteration in original)

(quoting United States v. McCoy, 508 F.3d 74, 77 (1st Cir. 2007)).

When determining such a provision's scope, "we rely on basic

contract interpretation principles, construing the agreement where

possible to give effect to every term and phrase, and construing

any ambiguities in favor of allowing the appeal to proceed."                 Id.

at 23 (citations omitted).

            Sánchez's plea agreement contains this appeal-waiver

provision: "Defendant hereby agrees that if this Honorable Court

accepts this Plea and Forfeiture Agreement and sentences him

according to its terms, conditions, and recommendations, Defendant


                                       - 4 -
waives and surrenders his right to appeal the judgment and sentence

in this case."

           The   agreement's   "Sentence    Recommendation"      provision

reads, in its entirety:

     As to [the marijuana count] the parties agree to
     recommend a sentence of imprisonment at the higher end
     of the above referenced guideline calculation. As to
     [the firearms count] the defendant can request a
     consecutive term of imprisonment of ninety-six (96)
     months and the Government can request a consecutive term
     of imprisonment of up to one hundred and fifty-six (156)
     months. The parties agree that any recommendation by
     either party for a term of imprisonment below or above
     the stipulated sentence recommendation constitutes a
     material breach of the Plea and Forfeiture Agreement.

           Sánchez argues that the appeal-waiver provision does not

apply because the district court sentenced him to 156 months on

the firearms count, but he requested 96 months and the government

sought only 144 months -- so the court did not sentence him

"according to" the parties' "recommendations."             The government

counters that, because it was permitted to ask for a 156-month

sentence on the firearms count, Sánchez's ultimate sentence "was

within   the   range   contemplated   by   the   parties    in   the   plea

agreement," and he was thus sentenced according to the agreement's

terms and conditions.

           "Plea agreements should be given their plain meaning."

United States v. Ocasio-Cancel, 727 F.3d 85, 89 (1st Cir. 2016).

But here, the meaning of Sánchez's plea agreement is ambiguous.

The appeal-waiver provision bars any appeal from a sentence in


                                 - 5 -
accordance     with   the   agreement's     "terms,   conditions,   and

recommendations."     (emphasis added).     The underlined language is

not meaningless: because we "constru[e] the agreement . . . to

give effect to every term and phrase," Santiago-Burgos, 750 F.3d

at 23, we do not read the appeal-waiver provision's inclusion of

"recommendations" as mere surplusage.2          See United States v.

Garcia, 698 F.2d 31, 36 (1st Cir. 1983) (rejecting a plea-agreement

construction that would "render the language mere surplusage")

(quoting United States v. Bowler, 585 F.2d 851, 854 (7th Cir.

1978)).

             The agreement's ambiguity lies in the meaning of the

phrase "its . . . recommendations."       The phrase could simply refer

to any sentence within the "stipulated sentence recommendation"

contained within the agreement's four corners.          But the phrase

could also refer more narrowly to the parties' actual requests at

sentencing for a term of imprisonment, so long as those requests

are within the agreement's textually specified sentencing range.

Cf. United States v. Ríos-Hernández, 645 F.3d 456, 459, 461-62

(1st Cir. 2011) (construing "its . . . recommendations" to be

limited by the parties' agreement to recommend a sentence at the



     2 This language distinguishes Sánchez's case from others in
which we construed appeal-waiver provisions lacking such a term.
See, e.g., United States v. Morales-Arroyo, No. 15-1185, 2017 WL
1395753, at *1 (1st Cir. Apr. 19, 2017); Betancourt-Pérez, 833
F.3d at 22.


                                 - 6 -
lower end of the applicable guideline range). The phrase's meaning

as used in the agreement is thus ambiguous.       And, because we

construe plea-agreement ambiguity against the government, we hold

that Sánchez's appeal is not within the appeal-waiver provision's

scope, and accordingly proceed to the merits.    See United States

v. Newbert, 504 F.3d 180, 185 (1st Cir. 2007).

B. Sentencing Error

          Sánchez's sentencing-error arguments, however, fail on

their merits.   We review these claims in two steps: "we first

determine whether the sentence imposed is procedurally reasonable

and then determine whether it is substantively reasonable."   Cruz-

Vázquez, 841 F.3d at 549 (quoting United States v. Clogston, 662

F.3d 588, 590 (1st Cir. 2011)).

          1. Procedural reasonableness

          Sánchez contends that his sentence was procedurally

unreasonable because the district court "did not articulate a basis

for exceeding the recommendations of the parties."     See Gall v.

United States, 552 U.S. 38, 51 (2007) (procedural error includes

"failing to adequately explain the chosen sentence").      Because

Sánchez did not preserve this argument by raising it below, we

review only for plain error.      See United States v. Bermúdez-




                               - 7 -
Meléndez, 827 F.3d 160, 164 (1st Cir. 2016).3    There was no error

here, plain or otherwise.

             "To satisfy its burden of explanation, the sentencing

court need do no more than identify the main factors behind its

decision."     Id.   The sentencing court met that obligation here.

As acknowledged by Sánchez in his brief, the court determined,

among other findings, that the parties' sentencing requests did

"not reflect the seriousness of the offense," which included

possession of "two powerful weapons[,] one of which is modified to

shoot automatically," in addition to "the ammunition . . . [drugs],

drug ledgers, and drug paraphernalia."    This explanation sufficed

to meet the procedural-reasonableness requirement.       See id. at

164-65 (finding no procedural error when explanation reflected

defendant's possession of an "impressive array of munitions,"

including an assault rifle, "in close proximity to a trove of

illegal drugs").

             One final note on procedural reasonableness: to the

extent that Sánchez asserts that the court erred by not explaining

why it rejected the parties' requested sentences, the law does not

support him.    "Although a sentencing court typically has a duty to



     3 Sánchez urges that United States v. Guzman-Fernandez, 824
F.3d 173 (1st Cir. 2016), requires abuse-of-discretion review for
unpreserved procedural-reasonableness claims. Guzman-Fernandez,
however, dealt with a preserved claim.     Id. at 176 ("Guzman's
counsel 'objected' . . . .") (alteration omitted).


                                - 8 -
explain why it selected a particular sentence, it has 'no corollary

duty to explain why it eschewed other suggested sentences.'"                               Id.

at 165 (quoting United States v. Vega-Salgado, 769 F.3d 100, 104

(1st Cir. 2014).

              2. Substantive reasonableness

              Having     established          that       the        sentence       was     not

procedurally         unreasonable,           we     turn       to       its     substantive

reasonableness.          Once       again,    Sánchez       did     not       object   below.

Consistent with our recent cases, and favorably to Sánchez, we

assume arguendo that abuse-of-discretion review applies.                                   See

Cruz-Vázquez, 841 F.3d at 549 & n.2.                     We nevertheless reject the

substantive-reasonableness claim.

              "The     essence      of   appellate         review       for     substantive

reasonableness is whether the sentence is the product of 'a

plausible . . . rationale and a defensible result.'" United States

v. Rivera-González, 776 F.3d 45, 51 (1st Cir. 2015) (quoting United

States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008)). Sánchez argues

that    his   sentence        was   substantively          unreasonable          because    he

received a greater sentence than did his codefendant, even though

there was no reason for the disparity.                     Though we may find cause

for    concern   when     one       judge     sentences        "identically        situated

defendants" differently, that is not the case here -- and Sánchez

makes   no    effort     to    explain       why    he   and      his    codefendant       are




                                            - 9 -
identically situated.   United States v. Reyes-Santiago, 804 F.3d

453, 467 (1st Cir. 2015) (citation omitted).

          In fact, Sánchez posits a distinction between the two

men: he claims that his codefendant -- not he -- possessed the

machine gun, because the label on the evidence bag containing the

machine gun did not list Sánchez's name.       The record, however,

supports a finding that Sánchez possessed the machine gun.4     The

plea agreement memorializes that Sánchez "did knowingly possess

[both] firearms," which Sánchez acknowledged by initialing the

paragraph describing the two weapons.   And later, during the plea

colloquy, the district court advised Sánchez that the firearms

count alleged that he "knowingly possessed firearms," described

both weapons in detail, and asked Sánchez "is that what you did?

. . . Is that what you're pleading guilty to?"      Sánchez replied

"Yes."   Accordingly, because Sánchez has not demonstrated either

that he and his codefendant were "identically situated" or that

Sánchez was less culpable, his disparity argument fails.    See id.

("We have routinely rejected disparity claims . . . because

complaining defendants typically fail to acknowledge material




     4 There may be a hint of an ineffective-assistance-of-counsel
argument in Sánchez's brief, but "[w]e normally do not consider
such claims on direct appeal where . . . they were not first
presented to the district court." United States v. Hallock, 941
F.2d 36, 43 (1st Cir. 1991).


                              - 10 -
differences between their own circumstances and those of their

more leniently punished confederates.").

          Finally,     Sánchez      argues    that   his   sentence   on   the

firearms count was substantively unreasonable insofar as the court

varied   upward    from   the      guidelines    sentence.      As    Sánchez

acknowledges,     however,   the    parties     themselves   recommended    an

upwardly variant sentence.         It was not unreasonable for the court

to impose a sentence within the parties' bargained-for range.              See

Rivera-González, 776 F.3d at 52 (finding upwardly variant sentence

substantively reasonable when "it produced the same aggregate

period of incarceration to which the parties had previously agreed"

in plea agreement).

                             III. Conclusion

          For the reasons stated, we hold that the plea agreement

does not bar this appeal, but we affirm the sentence.




                                    - 11 -